 1                                                                Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                    WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 9
                                             *****
10 BOARD OF TRUSTEES OF THE                       CASE NO.: 2:19-cv-01479-MJP
11 EMPLOYEE   PAINTERS’ TRUST; BOARD
   OF TRUSTEES OF THE RESILIENT FLOOR
12 COVERING   PENSION FUND; BOARD OF              ORDER
   TRUSTEES OF THE DISTRICT COUNCIL
13 NO. 5 APPRENTICESHIP AND TRAINING
   TRUST FUND; BOARD OF TRUSTEES OF
14 THE  FINISHING TRADES INSTITUTE;
   PAINTERS AND ALLIED TRADES LABOR-
15 MANAGEMENT     COOPERATION
   INITIATIVE; WESTERN WASHINGTON
16 FLOOR   COVERING INDUSTRY FUND;
   INTERNATIONAL UNION OF PAINTERS
17 AND  ALLIED TRADES DISTRICT
   COUNCIL NO. 5,
18
                         Plaintiffs,
   vs.
19

20 D CIULLA FLOORING LLC, a dissolved
   Washington limited liability company;
21 DOMINIC     JOHN CIULLA dba D CIULLA
   FLOORING; DOMINIC JOHN CIULLA, an
22 individual; DOES & ROES I-X,
                             Defendants.
23

24

25
     ORDER                                                                    CHRISTENSEN JAMES & MARTIN
     Case No. 2:19-cv-01479-MJP                        11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                       THE URBAN LAW FIRM
                                                              720 N. 10th Street, A #389, Renton, WA 98057
     Page 1
                                                                           P. (425) 462-4045 / (702) 255-1718
                                                                                             wes@cjmlv.com
                                                                            smcdonald@theurbanlawfirm.com
                                                                                     Counsel for the Plaintiffs
 1            This matter comes before the Court on Plaintiffs’ ex parte motion for leave to serve
 2 Defendants D Ciulla Flooring LLC, a dissolved Washington limited liability company, Dominic

 3 John Ciulla doing business as D Ciulla Flooring, and Dominic John Ciulla, individually, by

 4 publication and by mail. Having thoroughly considered the briefing and the relevant record, the

 5 Court hereby GRANTS the motion for the reasons explained herein.

 6            A plaintiff may, among other methods, serve a defendant located in the United States by
 7 “following state law for serving a summons in an action brought in courts of general jurisdiction

 8 in the state where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1).
 9 In Washington, service by publication is permitted under limited circumstances such as when a

10 defendant who is a resident of Washington (1) cannot be found within the state, despite the

11 plaintiff’s diligence, and (2) “keeps himself or herself concealed” within the state “with intent to

12 . . . avoid the service of a summons.” See Wash. Rev. Code § 4.28.100. Service by mail is

13 permissible when the circumstances would justify service by publication and the defendant is

14 likely to receive actual notice. Wash. Super. Ct. Civ. R. 4(d)(4); Rolf v. United States, 2007 WL

15 445449, slip op. at 3 (W.D. Wash. 2007).

16            Plaintiffs have made diligent efforts to serve Defendants at multiple addresses in
17 Washington. (See Dkt. Nos. 6-1 – 6-4.) Plaintiffs have discovered—through business cards, check

18 stubs, business entity records, contractor license records, and motor vehicle registrations—

19 multiple addresses, phone numbers, and email addresses that Defendants may be reached at. (Id.)

20 Plaintiffs have visited these addresses on multiple occasions, spoken to neighbors and current

21 residents, called phone numbers, and attempted to email Defendants. (Id.) Plaintiffs have made

22 diligent efforts to find Defendants for in-person service, despite being unsuccessful, and

23 Plaintiffs’ extensive efforts tend to indicate that Defendants are concealing themselves in order

24 to avoid service.

25
     ORDER                                                                            CHRISTENSEN JAMES & MARTIN
     Case No. 2:19-cv-01479-MJP                                11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                               THE URBAN LAW FIRM
                                                                      720 N. 10th Street, A #389, Renton, WA 98057
     Page 2
                                                                                   P. (425) 462-4045 / (702) 255-1718
                                                                                                     wes@cjmlv.com
                                                                                    smcdonald@theurbanlawfirm.com
                                                                                             Counsel for the Plaintiffs
 1            For the foregoing reasons, Plaintiffs’ ex parte motion for leave to serve Defendants by
 2 publication and mail (Dkt. No. 6) is GRANTED.

 3            Further, on October 24, 2019, Plaintiffs sent a copy of the Summons and Complaint to
 4 Defendants via USPS Certified Mail, Return Receipt Requested, to the address 23210 57th Ave

 5 W, PO Box 445, Mountlake Terrace, WA 98043-0445, which had been listed as a contact address

 6 for the D Ciulla Flooring contractor’s license with the Washington Department of Labor and

 7 Industries. (Dkt. No. 6-4.) The address is a Post Office Box at the USPS Post Office location in

 8 Mountlake Terrace. The return receipt was signed and returned, with a postmark dated October
 9 30, 2019. (Id.) The signature on the return receipt closely resembles Dominic Ciulla’s signature

10 on the labor agreement. (Compare Dkt. No. 6-4 with Dkt. No. 6-5.) Thus, Plaintiffs successfully

11 accomplished service by mail on the Defendants on October 30, 2019.

12

13            Dated this 14th day of November, 2019.
14

15

16

17                                                       A
                                                         Marsha J. Pechman
18                                                       United States District Judge
19

20

21

22

23

24

25
     ORDER                                                                            CHRISTENSEN JAMES & MARTIN
     Case No. 2:19-cv-01479-MJP                                11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                               THE URBAN LAW FIRM
                                                                      720 N. 10th Street, A #389, Renton, WA 98057
     Page 3
                                                                                   P. (425) 462-4045 / (702) 255-1718
                                                                                                     wes@cjmlv.com
                                                                                    smcdonald@theurbanlawfirm.com
                                                                                             Counsel for the Plaintiffs
